Citation Nr: 1229790	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD), left knee.

2.  Entitlement to a disability rating in excess of 10 percent for DJD, right knee.

3.  Entitlement to a disability rating in excess of 10 percent for cholelithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from  January 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The record reflects that the Veteran contacted the RO by telephone in May 2012 to inform the RO that he desired to file a claim for an increased rating for seborrheic dermatitis.  This claim is currently before the RO.  It is not a matter currently on appeal.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to an increased rating for cholelithiasis is decided. 

The Veteran's most recent VA-contracted examination to determine the degree of severity of his cholelithiasis was performed in December 2009.  In his formal appeal, VA Form 9, received in December 2011 the Veteran stated, in pertinent part, that he was entitled to a 30 percent rating for cholelithiasis as he had severe, frequent attacks of gallbladder colic 2 to 3 times a week, some episodes lasting from 2 to 6 hours.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA-contracted examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his cholelithiasis.

With respect to the Veteran's knees, the Board notes that the currently assigned ratings of 10 percent are based on pain and limitation of motion.  A 20 percent rating is authorized for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  In addition, a separate compensable rating could be assigned if the presence of lateral instability or recurrent subluxation is demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Veteran contends that his knees lock and that he experiences swelling of the knees.  It is not clear from the Veteran's statements how often his knees lock and swell.  Moreover, although no objective evidence of locking pain was found on the VA examinations performed during the period of these claims, the medial and lateral meniscus tests for both knees were abnormal on the VA-contracted examination in June 2011 and the examiner failed to provide a medical assessment of whether the Veteran's bilateral knee disability is productive of frequent episodes of locking, pain and effusion into the joint.  

Similarly, the record reflects that the Veteran has complained of instability and giving way of his knees.  Although no instability or subluxation was found on the VA examinations performed during the period of the claims, the June 2011 examiner noted that tests for instability included the abnormal medial and lateral meniscus tests mentioned above.  

In light of these circumstances, the Board has determined that the VA examination reports are not adequate for rating purposes and that the Veteran should be afforded another VA examination of his knees.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran for his service-connected cholelithiasis and knee disabilities during the periods of the claims.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA or VA-contracted examination in order to ascertain the current severity of the service-connected cholelithiasis.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran should also be afforded a VA or VA-contracted examination to determine the current degree of severity of his bilateral knee disability.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a medical assessment concerning whether the knee disabilities are productive of locking, pain and effusion into the joint and if so whether such episodes are frequent.  In addition, the examiner should provide a medical assessment concerning whether the knee disabilities are productive of lateral instability or recurrent subluxation and if so, whether the instability or subluxation is slight, moderate, or severe.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

